DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 07/18/2022.	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/19/2021, 01/21/2022 and 02/02/2022, 04/23/2022, 05/04/2022 and 05/24/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-15, 18-21, 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. US 20060079793 A1 “Mann” and further in view of Scheurer et al. US 20100076398 A1 “Scheurer”.
Regarding claims 1 and 3, Mann teaches “A patient self-care management system, comprising” (Claims 1 and 3) (“The system 9 includes an implantable module 5, such as that described with reference to FIG. 2, and an external patient advisory module 6, such as that described below with reference to FIG. 5” [0096] and “Communication of the prescriptive treatment instructions to the patient may appear as written or graphic instructions on a display of the patient advisory module 6. These treatment instructions may include what medications to take, dosage of each medication, and reminders to take the medications at the appropriate times” [0100]. Since the system 9 includes an external patient advisory module 6 which communicates treatment instructions to the patient and reminders, the system 9 constitutes a patient self-care management system.); 
“a patient monitoring system that emits a signal containing data representing a status of a monitored medical condition of the patient, the patient monitoring system comprising a patient-implanted wireless sensor configured to measure a physiological parameter associated with the monitored medical condition as an input to said data” (Claims 1 and 3) (“FIG. 1 shows an apparatus for treating cardiovascular disease, such as congestive heart failure, which includes an implantable module 5 in accordance with one embodiment of the invention. The implantable module 5 includes a housing 7 and a flexible, electrically conductive lead 10. The lead 10 is connectable to the housing 7 through a connector 12 that may be located on the exterior of the housing. […] The flexible lead 10 is also generally similar to leads used in defibrillator and pacemaker systems, except that a compact sensor package 15 is disposed at or near the distal end 17 of the lead 10, the opposite end from the connector 12 on the housing 7. The sensor package 15 contains sensors to measure one or more physical parameters” [0090] and “In this embodiment, signals are communicated between the implantable module 5 and an external device, such as a patient advisory module 6, via the antenna coil of the housing 7 and a second external coil (not shown) coupled to the external device 6” [0096]. As shown in FIG. 4, the implantable device 5 communicates wirelessly with the patient advisory module 6. Since the implantable module 5 includes a compact sensor package 15 which contains sensors to measure one or more physical parameters and the signal is then communicated to the patient advisory module 6, the implantable module 5 constitutes a patient monitoring system that emits a signal containing data representing a status of a monitored medical condition of the patient, the patient monitoring system comprising a patient-implanted wireless sensor configured to measure a physiological parameter associated with the monitored medical condition (i.e. cardiovascular disease) as an input to said data.); and
“a processing system configured to receive said data representing the status of the monitored medical condition and patient-specific information, wherein the processing system” (Claims 1 and 3) (“Referring to FIG. 5, a patient advisory module 6 includes a radio frequency telemetry module 164 with an associated coil antenna 162, which is coupled to a processing unit 166” [0098]. The processing unit 166 constitutes a processing system configured to receive said data representing the status of the monitored medical condition from the implantable module 5. Regarding receiving patient-specific information, Mann discloses “A third module of this embodiment is designed for physician use. The third module is used to program the dynamic prescription and communicate it or load it to the patient advisory module 166. The third module may also contain stored data about the patient, including historical records of the physiological signals and derived parameters transmitted from the patient implant and signaling modules” [0101]. Therefore, since the third module contains stored data about the patient and can communicate with the patient advisory module 166 (i.e. containing the processing system) the processing system is configured to receive patient-specific information.);   
“(a) accesses (i) at least one of a diagnostic or treatment algorithm related to the monitored medical condition, and (ii) at least one threshold or limit with respect to the monitored medical condition” (Claims 1 and 3) (“In one embodiment of the present invention, the first implant module (such as, for example, implantable module 5 of FIG. 1 and FIG. 2) may also contain an implant therapy unit, or ITU. The ITU generates an automatic therapy regime based upon the programmed dynamic prescription” [0103]. For the ITU to be able to generate an automatic therapy regime based on the programmed dynamic prescription from the physician, the processing system of the implantable module 5 had to have accessed at least one of a diagnostic or treatment (i.e. therapy) algorithm related to the monitored medical condition. Furthermore, regarding at least one threshold or limit with respect to the monitored medical condition, Mann discloses “The prescription editor is a software program on the physician’s PC that allows the physician to create, view, and modify the dynamic prescription for each patient. […] A prescription editor allows the physician to define thresholds for each input parameter and to define the combination of treatments to be administered for each possible combination of input parameters” [0311]. Therefore, since the physician defines thresholds for each parameter and the dynamic prescription is provided to the implantable module 5, under broadest reasonable interpretation, the processing system is configured to access at least one threshold or limit with respect to the monitored medical condition.; 
“(b) generates patient-directed notifications using the diagnostic or treatment algorithm, said patient-directed notifications including instructions for patient self-care actions responsive to the status of the monitored medical condition of the patient” and “(c) provides the patient-directed notifications for receipt by the patient through a patient personal device user interface” (Claims 1 and 3) (“In another embodiment, the system consists of a small implantable sensor device and an external patient advisory module comprising a personal data assistant (PDA) and a telemetry module” [0111] and ““Dynamic prescription”, as used herein shall mean the information that is provided to the patient for therapy, including instructions on how to alter therapy based on changes in the patient’s physiologic parameters. […] The dynamic prescription” information also includes communicating information which is not “prescribed” in its traditional sense, such as instructions to the patient to take bed rest, modify fluid intake, modify physical activity, modify nutrient intake, modify alcohol intake, perform a “pill count”, measure additional physiological parameters, make a doctor's appointment, rush to the emergency room, call the paramedics, etc.” [0285] and “Communication of the prescriptive treatment instructions to the patient may appear as written or graphic instructions on a display of the patient advisory module 6. These treatment instructions may include what medications to take, dosage of each medication, and reminders to take the medications at the appropriate times. In one embodiment, the patient advisory module 6 displays other physician-specified instructions, such as "Call M.D." or "Call 911" if monitored values become critical” [0100]. Therefore, since the patient is provided with instructions and reminders through the personal data assistant (i.e. patient advisory module 6), the processing system had to have been configured to generate patient-directed notifications using the diagnostic or treatment algorithm, said patient-directed notifications including instructions for patient self-care actions (i.e. see Mann [0285]) responsive to the status of the monitored medical condition of the patient and provide the patient-directed notifications for receipt by the patient through a patient personal device user interface.); […]
“wherein: the monitored medical condition is a cardiac condition” (Claims 1 and 3) (“The inventors believe that it would be advantageous, therefore, if methods and apparatus could be devised by which an outpatient's cardiovascular status in general, and congestive heart failure in particular, could be monitored routinely or continuously, without performing an invasive procedure each time, with attendance by a caregiver only when actually required” [0049] and “In one embodiment, a device and method for continuously or routinely monitoring the condition of a patient suffering from chronic cardiovascular disease are provided” [0106]. Thus, since the device is used to continuously or routinely monitor a patient’s cardiovascular status of a patient suffering from chronic cardiovascular disease, the monitored medical condition is a cardiac condition.);
“said data representing status of the monitored medical condition comprises data representative of patient fluid volume, heart rate and respiration rate” (Claims 1 and 3) (“In one embodiment of the present invention, an apparatus for treating cardiovascular disease in a medical patient is provided. The apparatus includes a sensor, an implantable cardiac rhythm management apparatus, an implantable lead, a signal processor, and a signaling device. The sensor is operable to generate a sensor signal indicative of a fluid pressure within a left atrium of a heart” [0010]. When a patient is experiencing congestive heart failure the body compensates for this condition by retaining sodium and water such that there is a build-up of fluid hydrostatic pressure in the pulmonary blood vessels that drain in the lungs (see Mann: [0009]). Since the apparatus includes a sensor to generate a sensor signal indicative of the fluid pressure within the heart, under broadest reasonable interpretation this sensor obtains data representing status of the monitored medical condition comprising data representative of patient fluid volume. 
Furthermore, regarding data representative of heart rate and respiration rate, Mann discloses “In several embodiments of the current invention, the apparatus and/or method for treating cardiovascular disease includes one or more sensor signals. […] In one embodiment, the parameter is selected from the group including, but not limited to one or more of the following: mean left atrial pressure, temporally filtered left atrial pressure, heart rate, respiratory variation of left atrial pressure, and respiration rate” [0029]. Therefore, the one or more sensors can be used to obtain the heart rate and the respiration rate which are data representative of the status of the monitored medical condition.);
“wherein: patient-directed notifications are generated at least in part in response to the monitored medical condition indicating patient fluid volume within a normal range defined as a portion of a euvolemic range of fluid state for the patient” (Claim 3) (“If the LAP remains in the normal range for that patient, the patient signaling device would display the normal dosage of diuretic” [0330]. The left atrial blood pressure (LAP) corresponds to the fluid volume of the patient. Since the patient signaling device (i.e. the patient advisory module 6) displays the normal dosage of diuretic when the LAP is within the normal range for the patient, the patient-directed notifications are generated at least in part in respond to the monitored medical condition indicating patient fluid volume within a normal range defined as a portion of a euvolemic range of fluid state for the patient.).
Mann does not teach “(d) generates care-provider-directed notifications when the threshold or limit with respect to the monitored medical condition is determined to be exceeded or met” (Claims 1 and 3); “(e) transmits the care-provider-directed notifications for receipt by a care provider through a care provider device” (Claims 1 and 3); “the implanted sensor comprises an inferior vena cava (IVC) dimension monitoring device” (Claim 1) or “the pre-set thresholds or limits comprise at least one of a hypovolemic warning zone at a hypovolemic end of the patient euvolemic range and a hypervolemic warning zone at a hypervolemic end of the patient euvolemic range” (Claim 3).
Scheurer teaches “(d) generates care-provider-directed notifications when the threshold or limit with respect to the monitored medical condition is determined to be exceeded or met” (Claims 1 and 3) and “(e) transmits the care-provider-directed notifications for receipt by a care provider through a care provider device” (Claims 1 and 3) (“For example, in various embodiments, the external device/system 16 includes a remote patient management system which in turn includes a detection and alert mechanism for notifying a clinician of significant inferior vena caval pressure increases. In one embodiment, the pressure sensor 12 is incorporated into an early detection system which is configured to generate physician alerts upon the occurrence of predetermined conditions, e.g., changes in inferior vena caval pressures exceeding a predetermined threshold amount” [0043]. Therefore, the system generates care-provider-directed notifications when the threshold or limit with respect to the monitored medical condition (i.e. the pressure of the inferior vena cava) is determined to be exceeded or met. Therefore, since the clinician (i.e. care-provider) is provided with a notification when IVC pressure increases and physician alerts are generated when the inferior vena caval pressure exceeds a predetermined threshold, under broadest reasonable interpretation the processing system had to have generated care-provider-directed notifications when the threshold or limit with respect to the monitored medical condition is determined to be exceeded or met and transmitted the care-provider-directed notifications for receipt by a care provider through a care provider device (i.e. via the remote patient management system, see [0033]: “remote device in a distant location (e.g., at the physician’s office while the patient is at home)”).);
“the implanted sensor comprises an inferior vena cava dimension monitoring device” (Claim 1) (“The method includes measuring a first inferior vena caval pressure value of the patient using a pressure sensor chronically implanted at least partially within a central venous system of the patient, chronically measuring a plurality of second inferior vena caval pressure values of the patient at periodic intervals using the pressure sensor” [0004] and “In the illustrated embodiment, the pressure sensor 12 and the IMD 14 are both implanted within the patient for facilitating chronic assessment of a hydration level or fluid volume of the patient during a fluid or volume overload therapy. As shown, the pressure sensor 12 is implanted within the patient’s inferior vena cava with the IMD 14 implanted subcutaneously at a location remote from the pressure sensor 12” [0012] and “In one embodiment, adjusting the fluid or volume overload therapy includes either reducing or increasing the rate of fluid removal from the patient. For example, if the inferior vena caval pressure value is higher than the baseline inferior vena caval pressure value, greater ultrafiltration goals are used to bring the patient back to a euvolemic state” [0031]. The pressure of the inferior vena cava is directly proportional to the amount of fluid within the vessel, thus an increase in fluid (i.e. causing the inferior vena cava to become larger) causes the pressure to increase. Therefore, since the pressure sensor 12 is implanted within the inferior vena cava and measures the pressure which is directly proportional to the fluid within the inferior vena cava, the pressure sensor 12 constitutes an implanted sensor which comprises an inferior vena cava dimension monitoring device. Additionally, in order to increase the rate of fluid removal when the inferior vena caval pressure is higher than the baseline inferior vena caval pressure values (i.e. the inferior vena cava having larger dimensions due to excess fluid) to bring the patient back to the euvolemic state, the sensor must have detected the pressure associated with the dimension of the inferior vena cava.);
“the pre-set thresholds or limits comprise at least one of (i) a hypovolemic warning zone at a hypovolemic end of the patient euvolemic range and a hypervolemic warning zone at a hypervolemic end of the patient euvolemic range” (Claim 3) (“For example, in various embodiment, the external device/system 16 includes a remote patient management system which in turn includes a detection and alert mechanism for notifying a clinician of significant inferior vena caval pressure increases. In one embodiment, the pressure sensor 12 is incorporated into an early detection system which is configured to generate physician alerts upon the occurrence of predetermined conditions, e.g., changes in inferior vena caval pressures exceeding a predetermined threshold amount” [0043] and “further comprising an external system for alerting a clinician when the difference between the baseline inferior vena caval pressure value and subsequent inferior vena caval pressure values exceeds a predetermined value” [Claim 20]. The difference in pressure between the baseline inferior vena caval pressure (i.e. the normal/euvolemic range) and the subsequent inferior vena caval pressures, under broadest reasonable interpretation, corresponds to pressure values that are lower than the baseline pressure (i.e. corresponding to a hypovolemic warning zone) and pressure values that are higher than the baseline pressure (i.e. corresponding to a hypervolemic warning zone). Therefore, when the difference between baseline pressure and subsequent pressure is a negative value (i.e. there is lower pressure), the fluid volume is lower and thus represents a hypovolemic warning zone at a hypovolemic end of the patient euvolemic range when that negative value exceeds a predetermined threshold. Furthermore, when the difference between the baseline pressure and the subsequent pressure is a positive value (i.e. there is higher pressure), the fluid volume is higher and thus represents a hypervolemic warning zone at a hypervolemic end of the patient euvolemic range when that positive value exceeds a predetermined threshold. Since the system alerts the clinician when the predetermined threshold difference is exceeded. Therefore, under broadest reasonable interpretation, the pre-set thresholds or limits comprise at least one of a hypovolemic warning zone at a hypovolemic end of the patient euvolemic range and a hypervolemic warning zone at a hypervolemic end of the patient euvolemic range.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the patient self-care management system of Mann to include the processing system generating and transmitting care-provider-directed notifications when the threshold or limit with respect to the monitored medical condition is determined to be exceeded or met and the pre-set thresholds or limits comprising a hypovolemic warning zone at a hypovolemic end of the patient euvolemic range and a hypervolemic warning zone at a hypervolemic end of the patient euvolemic range as disclosed in Scheurer to allow the physician to be notified of a patient’s status without having to be in close proximity to the patient [Scheurer: 0035]. When the patient is within the hypovolemic range, not enough fluid volume is circulating through the patient’s blood vessels. Conversely, when the patient is within the hypervolemic range, excessive fluid is present. Both conditions can adversely affect the patient and require intervention to restore normal (i.e. baseline) fluid volume. By alerting the clinician when the pre-set thresholds are exceeded (i.e. either in a positive or negative direction), the physician can modify the treatment regimen provided to the patient. Combining the prior art elements according to known techniques would yield the predictable result of alerting the physician when the fluid volumes of the patient are not within the normal/euvolemic range, such that instructions can be developed and provided to the patient to restore fluid volume. 
Regarding claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. Mann teaches “wherein the patient monitoring system further comprises a control module configured to receive and transmit signals to and from the patient-implanted sensor, and to receive and transmit signals to and from the processing system” (“The housing 7 includes a signal processor (not shown) to process the signal received from the sensor package 15 via the lead 10. In addition, the housing 7 may include telemetry or signaling devices (not shown), to either communicate with an external device, or signal the patient or both” [0090] and Since the housing 7 receives signals from the sensor package 15 (i.e. of the patient-implanted sensor/implantable module 5) and communicates them to an external device (i.e. the patient advisory module 6 which contains the processing system 166), the housing 7 constitutes a control module configured to receive and transmit signals to and from the patient-implanted sensor and to receive and transmit signals to and from the processing system. 
Furthermore regarding the control module being configured to receive and transmit signals to and from the processing system, Mann discloses “Referring to FIG. 5, a patient advisory module 6 includes a radio frequency telemetry module 164 which is coupled to a processing unit 166” [0098] and “The patient advisory module 166 may also include data storage, and a sub-module that contains the physician's instructions to the patient for therapy and how to alter therapy based on changes in physiologic parameters. The parameter based physician's instructions are typically referred to as "the dynamic prescription," or DynamicRx.TM. (Savacor, Inc.). The instructions are communicated to the patient via the signaling module 166, or another module” [0099] and “In one embodiment of the present invention, the first implant module (such as, for example, implantable module 5 of FIG. 1 and FIG. 2) may also contain an implant therapy unit, or ITU. The ITU generates an automatic therapy regime based upon the programmed dynamic prescription” [0103]. In order for the ITU to generate an automatic therapy regime based on the dynamic prescription, the telemetry module 164 (i.e. connected to the processing unit 166) of the patient advisory module 6 had to have transmitted a signal to the implantable device to be received by the telemetry device of the housing 7. Therefore, the control module is configured to receive and transmit signals to and from the processing system.).
Regarding claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. Mann teaches “wherein the control module comprises a software application executed on the patient personal device configured to provide reminders and instructions through a personal device user interface” (“The patient advisory module 166 is located externally and used by the patient or his direct caregiver. It may be part of system integrated with a personal digital assistant, a cell phone, or a personal computer, or as a Stand-Alone device” [0099] and “In one embodiment, the physiologic signals are analyzed and used to determine adjustable prescriptive treatment instructions that have been placed in the patient advisory module 6 by the patient's personal physician. Communication of the prescriptive treatment instructions to the patient may appear as written or graphic instructions on a display of the patient advisory module 6. These treatment instructions may include what medications to take, dosage of each medication, and reminders to take the medications at the appropriate times. In one embodiment, the patient advisory module 6 displays other physician-specified instructions, such as "Call M.D." or "Call 911" if monitored values become critical” [0100]. To communicate the prescriptive treatment instructions to the patient via the patient advisory module 6, the control module of the patient advisory module 6 had to have included a software application executed on the patient personal device (i.e. the patient advisory module 6/166) configured to provide reminders and instructions through a personal device user interface.). 
Regarding claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. Mann teaches “wherein the implanted sensor further comprises an implanted patient blood pressure sensor” (“In several embodiments of the current invention, the apparatus and/or method for treating cardiovascular disease includes one or more sensors. In one embodiment, the sensor signal includes at least one pressure signal. In one embodiment, the pressure signal includes a central venous blood pressure, a peripheral arterial blood pressure and/or a left atrial pressure” [0029] and “FIG. 1 shows an apparatus for treating cardiovascular disease, such as congestive heart failure, which includes an implantable module 5 in accordance with one embodiment of the invention. […] The sensor package 15 contains sensors to measure one or more physical parameters” [0090]. Therefore, since the implantable module 5 includes a sensor package containing sensors to measure one or more physical parameters and the sensor signal includes central venous blood pressure, under broadest reasonable interpretation, the implanted sensor comprises an implanted patient blood pressure sensor.).
Regarding claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. Mann teaches “wherein the implanted sensor further comprises electrodes” (“In yet another embodiment, the flexible lead or leads connecting the sensors of the apparatus of FIG. 1, FIG. 2 and FIG. 4, to a shared housing/generator are also coupled to sensing and/or pacing electrodes of the CRM apparatus” [0219] and “In one embodiment, pressure sensor electronics are integrated within a miniature hermetically sealed sensor package implanted in the heart, minimizing the number of conductors required in the lead between the sensor and the CRM apparatus generator housing. In this embodiment, the pressure sensor lead may also be used for pacing, with the sensor package, or portion thereof, used to include one of the electrodes of the CRM apparatus” [0227]. Therefore, since the pressure sensor electronics are implanted in the heart and are coupled to sensing and/or pacing electrodes in the CRM (i.e. cardiac rhythm management) apparatus, under broadest reasonable interpretation the implanted sensor comprises electrodes. Furthermore, as shown in FIG. 20, the implantable sensor includes electrodes 14 (see Mann [0091]). 
Regarding claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. Mann teaches “wherein the implanted sensor further comprises an ultrasound transducer” (“Kojima (U.S. Pat. No. 4,109,644), incorporated by reference herein, describes another implantable ultrasound transducer that could be used in the manner described above to determine left atrial dimension and thus derive a signal indicative of left atrial pressure” [0163] and “Examples of sensors capable of measuring such dimensions or areas include, but are not limited to an intracardiac ultrasonic imaging system operating in M-mode, 2-dimensional, or 3-dimensional modes, as well as paired ultrasonic crystals” [0179]. Therefore, the implanted sensor includes an ultrasound transducer.).
Regarding claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. Mann teaches “wherein said data representative of patient fluid volume further comprises patient blood pressure” (“In several embodiments of the current invention, the apparatus and/or method for treating cardiovascular disease includes one or more sensors. In one embodiment, the sensor signal includes at least one pressure signal. In one embodiment, the pressure signal includes a central venous blood pressure, a peripheral arterial blood pressure and/or a left atrial pressure” [0029] and “FIG. 1 shows an apparatus for treating cardiovascular disease, such as congestive heart failure, which includes an implantable module 5 in accordance with one embodiment of the invention. […] The sensor package 15 contains sensors to measure one or more physical parameters” [0090]. Furthermore, regarding fluid volume, Mann discloses “The apparatus includes a sensor to generate a sensor signal indicative of a fluid pressure within the left atrium and a cardiac rhythm management apparatus to deliver an electrical stimulus to the patient” [0016]. When a patient is experiencing congestive heart failure the body compensates for this condition by retaining sodium and water such that there is a build-up of fluid hydrostatic pressure in the pulmonary blood vessels that drain in the lungs (see Mann: [0009]). Thus, by generating a sensor signal indicative of the fluid pressure in the heart, the sensor is deriving data representative of patient fluid volume (i.e. which correlates with blood pressure). The blood pressure in this case, represents the fluid volume passing through the heart. Therefore, since the implantable module 5 includes a sensor package containing sensors to measure one or more physical parameters and the sensor signal includes central venous blood pressure, under broadest reasonable interpretation, the implanted sensor comprises an implanted patient blood pressure sensor which obtains data representative of patient fluid volume by measuring blood pressure.).
Regarding claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. Mann teaches “wherein said data representing a status of monitored medical condition further comprises heart electrical activity” (“In one embodiment, at least one of the sensors measures a parameter that includes, but is not limited to, one or more of the following: electrical activity of the heart, a temperature, an atrial septum position, a velocity of a cardiac structure, an acceleration of a cardiac structure, an electrical resistance, a thoracic electrical impedance, a respiratory tidal volume, a respiratory rate, a respiratory minute volume, a total body weight, oxygen saturation, oxygen partial pressure, oxygen partial pressure in a left chamber of a heart, oxygen partial pressure in a right chamber of a heart, and cardiac output” [0046]. Therefore, since at least one of the sensors measures the electrical activity of the heart, the implantable sensor collects heart electrical activity data representing a status of monitored medical condition.).
Regarding claims 12 and 28, due to its dependence on claims 1 and 14, these claims inherit the references disclosed therein. Mann teaches “wherein the patient-specific information comprises current patient physical parameters, past patient physical parameters and patient medical history related to the monitored medical condition” (Claim 12) and “further comprising receiving the patient-specific information from the care provider device, wherein the patient-specific information comprises current patient physical parameters, past patient physical parameters, and patient medical history related to the monitored medical condition” (Claim 28) (“A third module of this embodiment is designed for physician use. The third module is used to program the dynamic prescription and communicate it or load it to the patient advisory module 166. The third module may also contain stored data about the patient, including historical records of the physiological signals and derived parameters transmitted from the patient implant and signaling modules” [0101] and “The physician may thereby develop, adjust, or refine operation of the unit, for example, as new therapies are developed or depending on the history and condition of any individual patient” [0298]. Therefore, since the third module contains stored data about the patient including historical records of physiological signals and derived parameters transmitted from the patient implant and signaling modules and the physician can utilize the history and condition of individual patients to develop, adjust or refine the operation of the device, the method carried out by the processing system has access to patient-specific information comprising current patient physical parameters, past patient physical parameters and patient medical history related to the monitored medical condition and involves receiving the patient-specific information from the care provider device.).
Regarding claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. Mann teaches “further comprising a care provider device configured to receive care-provider-directed notifications from the processing system” (“A third module of this embodiment is designed for physician use. The third module is used to program the dynamic prescription and communicate it or load it into the patient advisory module 166. […] In one embodiment, the third module is a physician input device, and includes a personal computer, a PDA, a telephone, or any other such device as is well known to those of skill in the art” [0101] and “Yet another advantage of the externalized patient advisory module is that it can be easily integrated with a cellular telephone or PDA/cell phone combination, allowing automated telemetry of alerts and/or physiological data to a remote health care provider such as the patient's physician, hospital, nursing clinic, or monitoring service” [0304]. Therefore, since the third module is a physician input device which communicates with the patient advisory module (containing the processing system i.e. 116) and is configured to receive automated telemetry of alerts and/or physiological data to provide to a remote health care provider, the third module constitutes a care provider device configured to receive care-provider-directed notifications from the processing system (i.e. within the patient advisory module 6).).
Regarding claims 14 and 30, Mann teaches “A patient self-care method” (Claims 14 and 30) (“In one embodiment of the present invention, a method of treating cardiovascular disease in a medical patient is provided. The method includes the steps of generating a sensor signal indicative of a fluid pressure within a left atrium of a heart, delivering an electrical stimulus to the heart, generating a processor output indicative of a treatment to a signaling device, and providing at least two treatment signals to the medical patient” [0017] and “Communication of the prescriptive treatment instructions to the patient may appear as written or graphic instructions on a display of the patient advisory module 6. These treatment instructions may include what medications to take, dosage of each medication, and reminders to take the medications at the appropriate times. In one embodiment, the patient advisory module 6 displays other physician-specified instructions, such as "Call M.D." or "Call 911" if monitored values become critical” [0100]. Therefore, since the method provides at least two treatment signals to the medical patient and the prescriptive treatment instructions are provided to the patient via the patient advisory module 6, under broadest reasonable interpretation, the method carried out by the system (i.e. see Mann: FIG. 1) constitutes a self-care method.);
“receiving periodic readings from a patient monitoring system including a patient-implanted wireless sensor indicating status of a monitored medical condition of the patient, wherein the patient-implanted sensor is configured to measure a physiological parameter associated with the monitored medical condition as an input to the periodic readings, and the monitored medical condition comprises a cardiac condition” (Claim 14) and “receiving periodic readings from a patient monitoring system including a patient-implanted wireless sensor indicating status of a monitored cardiac condition of the patient, wherein the patient-implanted sensor is configured to measure a physiological parameter associated with patient fluid volume as an input to the periodic readings” (Claim 30) (“In one embodiment of the current invention, a method and apparatus for continuous ambulatory detection, diagnosis and treatment of acute congestive heart failure is provided. It will be understood that the current invention may be implemented using digital signal processing methods in which various input signals are sampled and the described procedures are performed on a set of samples. Hence, a periodic determination of the physiological parameter of interest is within the definition of the term continuous” [0138]. Therefore, the method performs the step of receiving periodic readings from a patient monitoring system. Additionally, acute congestive heart failure is a cardiac condition which is being monitored by the method.
Regarding a patient implanted wireless sensor indicating status of a monitored medical condition of the patient, wherein the patient-implanted sensor is configured to measure a physiological parameter associated with the monitored medical condition as an input to the periodic readings, Mann discloses “FIG. 1 shows an apparatus for treating cardiovascular disease, such as congestive heart failure, which includes an implantable module 5 in accordance with one embodiment of the invention. The implantable module 5 includes a housing 7 and a flexible, electrically conductive lead 10. The lead 10 is connectable to the housing 7 through a connector 12 that may be located on the exterior of the housing. […] The flexible lead 10 is also generally similar to leads used in defibrillator and pacemaker systems, except that a compact sensor package 15 is disposed at or near the distal end 17 of the lead 10, the opposite end from the connector 12 on the housing 7. The sensor package 15 contains sensors to measure one or more physical parameters” [0090] and “In this embodiment, signals are communicated between the implantable module 5 and an external device, such as a patient advisory module 6, via the antenna coil of the housing 7 and a second external coil (not shown) coupled to the external device 6” [0096]. As shown in FIG. 4, the implantable device 5 communicates wirelessly with the patient advisory module 6. Since the implantable module 5 includes a compact sensor package 15 which contains sensors to measure one or more physical parameters and the signal is then communicated to the patient advisory module 6, the implantable module 5 constitutes a patient monitoring system which indicates status of a monitored medical condition of the patient, wherein the patient-implanted sensor (i.e. the sensor package 15) is configured to measure a physiological parameter associated with the monitored medical condition as an input to the periodic readings. Furthermore, Mann discloses “The sensor is operable to generate a sensor signal indicative of a fluid pressure within a left atrium of a heart” [0010]. When a patient is experiencing congestive heart failure the body compensates for this condition by retaining sodium and water such that there is a build-up of fluid hydrostatic pressure in the pulmonary blood vessels that drain in the lungs (see Mann: [0009]). As established previously, patient fluid volume correlates with blood pressure. The blood pressure, in this case, represents the fluid volume passing through the heart. Therefore, since the implantable module 5 includes a sensor package 15 containing sensors to measure one or more physical parameters and the sensor signal includes central venous blood pressure, under broadest reasonable interpretation, the implanted sensor obtains data representative of patient fluid volume by measuring blood pressure (i.e. the physiological parameter associated with patient fluid volume.);
“receiving patient-specific information” (Claim 14) and “receiving patient-specific information comprising current patient physical parameters, past patient physical parameters and patient medical history related to the monitored medical condition” (Claim 30) (“A third module of this embodiment is designed for physician use. The third module is used to program the dynamic prescription and communicate it or load it to the patient advisory module 166. The third module may also contain stored data about the patient, including historical records of the physiological signals and derived parameters transmitted from the patient implant and signaling modules” [0101] and “The physician may thereby develop, adjust, or refine operation of the unit, for example, as new therapies are developed or depending on the history and condition of any individual patient” [0298]. Therefore, since the third module contains stored data about the patient including historical records of physiological signals and derived parameters transmitted from the patient implant and signaling modules and the physician can utilize the history and condition of individual patients to develop, adjust or refine the operation of the device, under broadest reasonable interpretation, the method carried out through the system had to performed the step of receiving patient-specific information comprising current patient physical parameters, past patient physical parameters and patient medical history related to the monitored medical condition.);
“generating prompts to the patient to initiate periodic readings” (Claim 30) (“In one embodiment, a reminder function is incorporated in the external device such that the patient is prompted to initiate measurement just prior to scheduled medications or other therapy” [0303]. Therefore, the method carried out by the system performs the step of generating a prompt to the patient to initiate a periodic reading (i.e. measurement).);
“determining based on the received readings and patient-specific information, using a stored diagnostic or treatment algorithm, whether the monitored medical condition falls within or outside of a normal range” (Claim 14), “determining based on the received readings and patient-specific information, using a stored diagnostic or treatment algorithm, whether patient fluid volume falls within or outside of a normal range of fluid volume for the patient wherein the normal range corresponds to at least a portion of euvolemic range of fluid state for the patient” (Claim 30) and “generating a notification to the patient indicating normal range when the received readings are determined to fall within the normal range, wherein the normal range for the monitored medical condition corresponds to a portion of a euvolemic range of fluid state for the patient” (Claim 14); “generating a notification to the patient indicating normal range when the received readings are determined to fall within the normal range” (Claim 30) (“As an example of a DynamicRx.TM. for a congestive heart failure patient, the level and rate of change of left atrial blood pressure (LAP) may be used by the physician to determine the dosage of diuretic. If the LAP remains in the normal range for that patient, the patient signaling device would display the normal dosage of diuretic” [0330] and “In one embodiment, DynamicRx.TM. software running on the PC contains treatment templates that assist the physician in creating a complete DynamicRx.TM., such that appropriate therapies/actions are provided for all possible values of the patient's physiological parameters” [0332]. The DynamicRx in this case stores software (i.e. a stored diagnostic or treatment algorithm) which can be used to determine based on the received readings and patient-specific information, whether the monitored medical condition (i.e. congestive heart failure) falls within or outside of a normal range. For example, if the left atrial blood pressure remains within a normal range, the patient signaling device would display the normal dosage of a diuretic used to treat the patient. Therefore, the method carried out by the system had to perform the step of determining based on the received readings and patient-specific information, using a stored diagnostic or treatment algorithm, whether the monitored medical condition falls within or outside of a normal range and generating a notification to the patient indicating normal range (i.e. by a normal dose of diuretic for example) when the received readings are determined to fall within the normal range, the normal range corresponding to at least a portion of an euvolemic range of fluid state for the patient. 
For example, when the left atrial blood pressure remains within a normal range, the patient signaling device would display the normal dosage of a diuretic used to treat the patient. Therefore, the method carried out by the system had to perform the step of determining based on the received readings and patient-specific information, using a stored diagnostic or treatment algorithm, whether the monitored medical condition falls within or outside of a normal range and generating a notification to the patient indicating normal range (i.e. by a normal dose of diuretic for example) when the received readings are determined to fall within the normal range.);
“generating a notification to the patient including instructions for self-care actions when the received readings are determined to fall outside of the normal range” (Claim 14) and “generating a notification to the patient including instructions for self-care actions when (i) the received readings fall outside of the normal range or (ii) the received readings are within the normal range and a change in patient fluid volume exceeds a pre-set threshold” (Claim 30) (“As in Example 1 above, if the LAP falls below the patient's normal range, the doctor may prescribe a reduction or withholding of diuretic, and that instruction would appear on the graphical interface. In another embodiment of DynamicRx.TM. the patient may be instructed to take some other kind of action, such as calling the physician or caregiver, altering diet or fluid intake, or getting additional rest” [0330]. Therefore, when the LAP falls below the patient’s normal range (i.e. falls outside of the normal range), the patient is instructed via the graphical interface of the patient advisory module 6 to take an action. Thus, the method performed by the device performs the step of generating a notification to the patient including instructions for self-care actions when the received readings are determined to fall outside of the normal range.).
Mann does not explicitly teach “generating a notification to a care provider when the received readings are determined to exceed pre-set thresholds or limits, wherein the pre-set thresholds or limits comprise at least one of a hypovolemic warning zone at a hypovolemic end of the patient euvolemic range and a hypervolemic warning zone at a hypervolemic end of the patient euvolemic range” (Claim 14) or “generating a notification to a care provider when the received readings are determined to exceed pre-set limits comprising one or more of (i) a hypovolemic warning zone at a hypovolemic end of the patient euvolemic range, (ii) a hypervolemic warning zone at a hypervolemic end of the patient euvolemic range, and (iii) a combination of a change in patient fluid volume and position of patient fluid state within the normal range of the euvolemic range for the patient” (Claim 30).
Scheurer teaches “generating a notification to a care provider when the received readings are determined to exceed pre-set thresholds or limits: wherein the pre-set thresholds or limits comprise at least one of a hypovolemic warning zone at a hypovolemic end of the patient euvolemic range and a hypervolemic warning zone at a hypervolemic end of the patient euvolemic range” (Claim 14) and “generating a notification to a care provider when the received readings are determined to exceed pre-set limits comprising one or more of (i) a hypovolemic warning zone at a hypovolemic end of the patient euvolemic range, (ii) a hypervolemic warning zone at a hypervolemic end of the patient euvolemic range, and (iii) a combination of a change in patient fluid volume and position of patient fluid state within the normal range of the euvolemic range for the patient” (Claim 30) (“In one embodiment, the pressure sensor 12 is incorporated into an early detection system which is configured to generate physician alerts upon the occurrence of predetermined conditions, e.g., changes in inferior vena caval pressures exceeding a predetermined threshold amount” [0043] and “further comprising an external system for alerting a clinician when the difference between the baseline inferior vena caval pressure value and subsequent inferior vena caval pressure values exceeds a predetermined value” [Claim 20]. The difference in pressure between the baseline inferior vena caval pressure (i.e. the normal/euvolemic range) and the subsequent inferior vena caval pressures, under broadest reasonable interpretation, corresponds to pressure values that are lower than the baseline pressure (i.e. corresponding to a hypovolemic warning zone) and pressure values that are higher than the baseline pressure (i.e. corresponding to a hypervolemic warning zone). Therefore, when the difference between baseline pressure and subsequent pressure is a negative value (i.e. there is lower pressure), the fluid volume is lower and thus represents a hypovolemic warning zone at a hypovolemic end of the patient euvolemic range when that negative value exceeds a predetermined threshold. Furthermore, when the difference between the baseline pressure and the subsequent pressure is a positive value (i.e. there is higher pressure), the fluid volume is higher and thus represents a hypervolemic warning zone at a hypervolemic end of the patient euvolemic range when that positive value exceeds a predetermined threshold. Since the system alerts the clinician when the predetermined threshold difference is exceeded. Therefore, under broadest reasonable interpretation, the pre-set thresholds or limits comprise at least one of a hypovolemic warning zone at a hypovolemic end of the patient euvolemic range and a hypervolemic warning zone at a hypervolemic end of the patient euvolemic range. Therefore, the method carried out by the system performs the step of generating a notification to a care provider when the received readings (i.e. pressure signals) are determined to exceed pre-set limits.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the patient self-care method of Mann to include the step of generating care-provider-directed notifications when the threshold or limit with respect to the monitored medical condition is determined to be exceeded or met as disclosed in Scheurer to allow the physician to be notified of a patient’s status without having to be in close proximity to the patient [Scheurer: 0035]. Combining the prior art elements according to known techniques would yield the predictable result of allowing the physician to be notified when the patient’s medical condition had met or exceeded a threshold so instructions can be provided to the patient.
Regarding claim 15, due to its dependence on claim 14, this claim inherits the references disclosed therein. Mann teaches “further comprising generating a prompt to the patient to initiate a periodic reading” (“In one embodiment, a reminder function is incorporated in the external device such that the patient is prompted to initiate measurement just prior to scheduled medications or other therapy” [0303]. Therefore, the method carried out by the system performs the step of generating a prompt to the patient to initiate a periodic reading (i.e. measurement).).
Regarding claims 18 and 32-33, due to its dependence on claims 14 and 3, respectively, these claims inherit the references disclosed therein. Mann does not teach “wherein the pre-set thresholds or limits further comprise a combination of a change in patient fluid volume and position of patient fluid state within the normal range of the euvolemic range for the patient” (Claims 18, 32-33).
Scheurer teaches “wherein the pre-set thresholds or limits further comprise a combination of a change in patient fluid volume and position of patient fluid state within the normal range of the euvolemic range for the patient” (Claims 18, 32-33) (“For example, in various embodiment, the external device/system 16 includes a remote patient management system which in turn includes a detection and alert mechanism for notifying a clinician of significant inferior vena caval pressure increases. In one embodiment, the pressure sensor 12 is incorporated into an early detection system which is configured to generate physician alerts upon the occurrence of predetermined conditions, e.g., changes in inferior vena caval pressures exceeding a predetermined threshold amount” [0043]. The change in the inferior vena caval pressure results from a change in patient fluid volume. Therefore, since the physician is provided with an alert when the change in the inferior vena caval pressure exceed a predetermined threshold, the pre-set thresholds or limits had to have been comprised, at least in part, of a combination of a change in patient fluid volume and position of patient fluid state within the normal range of the euvolemic range for the patient.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Mann to include the pre-set thresholds or limits comprise a combination of a change in patient fluid volume and position of patient fluid state within the normal range of the euvolemic range for the patient as disclosed in Scheurer to allow the physician to be alerted when pressure values in the inferior vena cava exceed predetermined values [Scheurer: Claim 20]. Blood pressure values are directly correlated with the fluid volume of the patient. When the patient is within the hypovolemic range, not enough fluid volume is circulating through the patient’s blood vessels. Conversely, when the patient is within the hypervolemic range, excessive fluid is present within the patient’s blood vessels. Both conditions can adversely affect the patient and require intervention to restore normal (i.e. baseline) fluid volume. By alerting the clinician when the pre-set thresholds are exceeded (i.e. either in a positive or negative direction), the physician can modify the treatment regimen provided to the patient. Combining the prior art elements according to known techniques would yield the predictable result of alerting the physician when the fluid volumes of the patient are not within the normal/euvolemic range, such that instructions can be developed and provided to the patient to restore fluid volume.
Regarding claim 19, due to its dependence on claim 14, this claim inherits the references disclosed therein. Mann teaches “wherein the measured parameter comprises a vascular dimension and the periodic readings include vascular dimension readings received from the implanted wireless sensor” (“In one embodiment, the sensor comprises one pressure sensor, a pressure sensor package, or module, with pressure sensor and electronics, or a sensor package containing electronics, a pressure sensor, and at least one non-pressure sensor. In one embodiment, the at least one non-pressure sensor provides a signal indicative of: an internal electrocardiogram; a temperature; a physical dimension; an electrical resistance, such as, but not limited to, a thoracic electrical impedance; a respiratory tidal volume; a respiratory rate; lung acoustics; oxygen saturation; oxygen partial pressure, including oxygen partial pressure in the left chamber or the right chamber; or cardiac output” [0164]. Therefore, since the sensor (i.e. the implanted wireless sensor) includes at least one non-pressure sensor and the non-pressure sensor provides a signal indicative of a physical dimension, under broadest reasonable interpretation the implanted wireless sensor (i.e. see Mann: FIG. 4, sensor package 15) performs the step of taking a vascular dimension (i.e. physical dimension) readings when periodic readings are obtained.).
Regarding claim 20, due to its dependence on claim 14, this claim inherits the references disclosed therein. Mann teaches “wherein the measured parameter comprises blood pressure and the periodic readings include blood pressure readings received from the wireless sensor” (“In several embodiments of the current invention, the apparatus and/or method for treating cardiovascular disease includes one or more sensors. In one embodiment, the sensor signal includes at least one pressure signal. In one embodiment, the pressure signal includes a central venous blood pressure, a peripheral arterial blood pressure and/or a left atrial pressure” [0029] and “FIG. 1 shows an apparatus for treating cardiovascular disease, such as congestive heart failure, which includes an implantable module 5 in accordance with one embodiment of the invention. […] The sensor package 15 contains sensors to measure one or more physical parameters” [0090]. Therefore, since the implantable module 5 includes a sensor package containing sensors to measure one or more physical parameters and the sensor signal includes central venous blood pressure, under broadest reasonable interpretation, the implanted sensor (i.e. sensor package 15) performs the step of taking blood pressure readings when periodic readings are obtained.).
Regarding claim 21, due to its dependence on claim 14, this claim inherits the references disclosed therein. Mann teaches “wherein the measured parameter comprises heart electrical activity and the periodic readings include heart electrical activity readings received from the wireless sensor” (“In one embodiment, at least one of the sensors measures a parameter that includes, but is not limited to, one or more of the following: electrical activity of the heart, a temperature, an atrial septum position, a velocity of a cardiac structure, an acceleration of a cardiac structure, an electrical resistance, a thoracic electrical impedance, a respiratory tidal volume, a respiratory rate, a respiratory minute volume, a total body weight, oxygen saturation, oxygen partial pressure, oxygen partial pressure in a left chamber of a heart, oxygen partial pressure in a right chamber of a heart, and cardiac output” [0046]. Therefore, since at least one of the sensors measures the electrical activity of the heart, the implantable sensor performs the step of taking heart electrical activity readings when periodic readings are obtained.).
Regarding claim 23, due to its dependence on claim 14, this claim inherits the references disclosed therein. Mann teaches “wherein the instructions for self-care actions comprise instructions to alter a self-administered therapy or medication regimen” (“The patient advisory module 166 may also include data storage, and a sub-module that contains the physician's instructions to the patient for therapy and how to alter therapy based on changes in physiologic parameters” [0099] and “In one embodiment, the automatic therapy regime is based upon a programmed dynamic prescription. "Dynamic prescription," as used herein, shall mean the information that is provided to the patient for therapy, including instructions on how to alter therapy based on changes in the patient's physiologic parameters. The instructions may be provided by a physician, practitioner, pharmacist, caregiver, automated server, database, etc. The information communicated to the patient includes authorizing new prescriptions for the patient and modifying the patient's medicinal dosage and schedule” [0281]. Therefore, since the patient advisory module 166 contains the physician’s instructions to the patient for how to alter therapy based on physiologic parameters and the information communicated to the patient includes modifying the patient’s medicinal dosage, under broadest reasonable interpretation, the instructions for self-care actions comprise instructions to alter a self-administered therapy or medication regimen.).
Regarding claim 24, due to its dependence on claim 23, this claim inherits the references disclosed therein. Mann teaches “wherein the instructions to alter the self-administered therapy or medication regimen are based at least in part of a position of the received readings within the normal range and a change in the received readings” (“In one embodiment, the automatic therapy regime is based upon a programmed dynamic prescription. "Dynamic prescription," as used herein, shall mean the information that is provided to the patient for therapy, including instructions on how to alter therapy based on changes in the patient's physiologic parameters. The instructions may be provided by a physician, practitioner, pharmacist, caregiver, automated server, database, etc. The information communicated to the patient includes authorizing new prescriptions for the patient and modifying the patient's medicinal dosage and schedule” [0281]. In this case, the patient’s physiologic parameters constitute the received readings. Thus, the patient is provided with instructions to alter the self-administered therapy or medication regimen. 
Additionally, Mann discloses “As an example of a DynamicRx.TM. for a congestive heart failure patient, the level and rate of change of left atrial blood pressure (LAP) may be used by the physician to determine the dosage of diuretic. If the LAP remains in the normal range for that patient, the patient signaling device would display the normal dosage of diuretic. As in Example 1 above, if the LAP falls below the patient's normal range, the doctor may prescribe a reduction or withholding of diuretic, and that instruction would appear on the graphical interface. In another embodiment of DynamicRx.TM. the patient may be instructed to take some other kind of action, such as calling the physician or caregiver, altering diet or fluid intake, or getting additional rest” [0330]. Therefore, when the patient’s LAP is normal, the patient signaling device (i.e. the patient advisory module 6) displays the normal dose of diuretic that the patient is supposed to take. However, then the LAP falls below the patient’s normal range (i.e. changes), the patient is instructed, through the graphical interface, to reduce or withhold from taking the diuretic or take other kinds of action. Therefore, the instructions to alter the self-administered therapy or medication regimen are based at least in part on a position of the received readings within the normal range and a change in the received readings.).
Regarding claim 25, due to its dependence on claim 14, this claim inherits the references disclosed therein. Mann teaches “further comprising configuring and transmitting the patient notifications for receipt on a patient personal device user interface” (“In one embodiment, the physiologic signals are analyzed and used to determine adjustable prescriptive treatment instructions that have been placed in the patient advisory module 6 by the patient's personal physician. Communication of the prescriptive treatment instructions to the patient may appear as written or graphic instructions on a display of the patient advisory module 6. These treatment instructions may include what medications to take, dosage of each medication, and reminders to take the medications at the appropriate times. In one embodiment, the patient advisory module 6 displays other physician-specified instructions, such as "Call M.D." or "Call 911" if monitored values become critical” [0100]. Therefore, since the prescriptive treatment instructions are provided to the patient through the display of the patient advisory module 6 and the patient advisory module is integrated with a personal digital assistant, cell phone, personal computer or Stand-Alone device (see [0099]), the method carried out by the system had to perform the step of configuring and transmitting the patient notifications for receipt on a patient personal device user interface.).
Regarding claim 26, due to its dependence on claim 25, this claim inherits the references disclosed therein. Mann teaches “further comprising configuring and transmitting the care provider notifications for receipt on a care provider device” (“A third module of this embodiment is designed for physician use. The third module is used to program the dynamic prescription and communicate it or load it into the patient advisory module 166. […] In one embodiment, the third module is a physician input device, and includes a personal computer, a PDA, a telephone, or any other such device as is well known to those of skill in the art” [0101] and “Yet another advantage of the externalized patient advisory module is that it can be easily integrated with a cellular telephone or PDA/cell phone combination, allowing automated telemetry of alerts and/or physiological data to a remote health care provider such as the patient's physician, hospital, nursing clinic, or monitoring service” [0304]. As stated previously the third module constitutes a care provider device. Since the third module receives alerts and/or physiological data, under broadest reasonable interpretation, the method had to have performed the step of configuring and transmitting the care provider notifications for receipt on a care provider device.).
Regarding claim 27, due to its dependence on claim 26, this claim inherits the references disclosed therein. Mann teaches “wherein the notification to the care provider comprises suggested modification to a patient treatment, said modification based at least in part on a relationship of the received readings to the normal range for the patient and a change in the received readings” (“As an example of a DynamicRx.TM. for a congestive heart failure patient, the level and rate of change of left atrial blood pressure (LAP) may be used by the physician to determine the dosage of diuretic. If the LAP remains in the normal range for that patient, the patient signaling device would display the normal dosage of diuretic. As in Example 1 above, if the LAP falls below the patient's normal range, the doctor may prescribe a reduction or withholding of diuretic, and that instruction would appear on the graphical interface. In another embodiment of DynamicRx.TM. the patient may be instructed to take some other kind of action, such as calling the physician or caregiver, altering diet or fluid intake, or getting additional rest” [0330] and “In one embodiment, DynamicRx.TM. software running on the PC contains treatment templates that assist the physician in creating a complete DynamicRx.TM., such that appropriate therapies/actions are provided for all possible values of the patient's physiological parameters” [0332]. Therefore, the DynamicRx is software contains treatment templates (i.e. suggested modifications) which assist the physician in creating a modification to patient treatment, based on the patient’s physiological parameters. Furthermore, since the physician may prescribe a reduction or withholding of a diuretic or another kind of action such as altering diet or fluid intake, when the LAP is below the patient’s normal range, under broadest reasonable interpretation, notification to the care provider had to have comprised suggested modification to a patient treatment (i.e. through the treatment templates), said modification based at least in part on a relationship of the received readings to the normal range (i.e. the normal LAP value for example) for the patient and a change in the received readings (i.e. the LAP values below the patient’s normal range.). 
Regarding claim 29, due to its dependence on claim 14, this claim inherits the references disclosed therein. Mann teaches “further comprising placing the patient-implanted wireless sensor in the patient” (“In one embodiment, this method includes the steps of implanting one or more physiological sensors substantially permanently within the patient” [0108] and “FIG. 4 shows one embodiment of the current invention, in which the first implantable module 5 of the apparatus is implanted within the patient” [0291]. As shown in FIG. 4, the implantable module 5 communicates with the patient advisory module 6 via a wireless connection. Therefore, the method performs the step of placing the patient-implanted wireless sensor in the patient.).
Regarding claim 31, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Mann does not teach “wherein patient-directed notifications are generated at least in part in response to the data generated by the IVC dimension monitoring device indicating patient fluid volume within a normal range defined as a portion of a euvolemic range of fluid state for the patient, and the pre-set thresholds or limits comprise at least one of a hypovolemic warning zone at a hypovolemic end of the patient euvolemic range and a hypervolemic warning zone at a hypervolemic end of the patient euvolemic range”.
Scheurer teaches “wherein patient-directed notifications are generated at least in part in response to the data generated by the IVC dimension monitoring device indicating patient fluid volume within a normal range defined as a portion of a euvolemic range of fluid state for the patient” (“In various embodiments, the external device/system 16 includes a display, alarm capabilities, or other means for communicating the retrieved inferior vena caval pressure data to the patient, the physician or other caregiver, or all of the above. […] In one embodiment, the indicator 18 activates when a difference between the baseline inferior vena caval pressure reaches a predetermined value. […] The indicator 18 can be designed to notify the patient, a clinician of a physician of significant inferior vena caval pressure elevation” [0035] and “In one embodiment, the pressure sensor 12 is incorporated into an early detection system which is configured to generate physician alerts upon the occurrence of predetermined conditions, e.g., changes in inferior vena caval pressures exceeding a predetermined threshold amount” [0043]. This predetermined threshold amount is determined relative to the baseline pressure values (i.e. the normal range defined as a portion of a euvolemic range of fluid state for the patient). Thus, the patient fluid volume must be within a normal range defined as a portion of a euvolemic range of fluid state for the patient before the pressure sensor 12 can issue an alert via the early detection system, to notify the user that a predetermined condition (i.e. exceeding a predetermined threshold amount) has occurred. As established previously, the pressure within the inferior vena cava is directly proportional to the fluid volume within the inferior vena cava, thus an increase in fluid volume (i.e. causing the dimensions of the inferior vena cava to increase) results in an increase in pressure. Therefore, the pressure sensor 12 constitutes the IVC dimension monitoring device. In order for the retrieved vena caval pressure to be communicated to the patient, physician or other caregiver, the patient-directed notification must have been generated at least in part in response to the data generated by the pressure sensor 12 (i.e. the IVC dimension monitoring device) indicating patient fluid volume within a normal range defined as a portion of a euvolemic range of fluid state for the patient.
“and the pre-set thresholds or limits comprise at least one of a hypovolemic warning zone at a hypovolemic end of the patient euvolemic range and a hypervolemic warning zone at a hypervolemic end of the patient euvolemic range” (“For example, in various embodiment, the external device/system 16 includes a remote patient management system which in turn includes a detection and alert mechanism for notifying a clinician of significant inferior vena caval pressure increases. In one embodiment, the pressure sensor 12 is incorporated into an early detection system which is configured to generate physician alerts upon the occurrence of predetermined conditions, e.g., changes in inferior vena caval pressures exceeding a predetermined threshold amount” [0043] and “further comprising an external system for alerting a clinician when the difference between the baseline inferior vena caval pressure value and subsequent inferior vena caval pressure values exceeds a predetermined value” [Claim 20]. The difference in pressure between the baseline inferior vena caval pressure (i.e. the normal/euvolemic range) and the subsequent inferior vena caval pressures, under broadest reasonable interpretation, corresponds to pressure values that are lower than the baseline pressure (i.e. corresponding to a hypovolemic warning zone) and pressure values that are higher than the baseline pressure (i.e. corresponding to a hypervolemic warning zone). Therefore, when the difference between baseline pressure and subsequent pressure is a negative value (i.e. there is lower pressure), the fluid volume is lower and thus represents a hypovolemic warning zone at a hypovolemic end of the patient euvolemic range when that negative value exceeds a predetermined threshold. Furthermore, when the difference between the baseline pressure and the subsequent pressure is a positive value (i.e. there is higher pressure), the fluid volume is higher and thus represents a hypervolemic warning zone at a hypervolemic end of the patient euvolemic range when that positive value exceeds a predetermined threshold. Since the system alerts the clinician when the predetermined threshold difference is exceeded. Therefore, under broadest reasonable interpretation, the pre-set thresholds or limits comprise at least one of a hypovolemic warning zone at a hypovolemic end of the patient euvolemic range and a hypervolemic warning zone at a hypervolemic end of the patient euvolemic range.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the patient self-care management system of Mann to include the processing system generating and transmitting care-provider-directed notifications when the threshold or limit with respect to the monitored medical condition is determined to be exceeded or met and the pre-set thresholds or limits comprising a hypovolemic warning zone at a hypovolemic end of the patient euvolemic range and a hypervolemic warning zone at a hypervolemic end of the patient euvolemic range as disclosed in Scheurer to allow the physician to be notified of a patient’s status without having to be in close proximity to the patient [Scheurer: 0035]. When the patient is within the hypovolemic range, not enough fluid volume is circulating through the patient’s blood vessels. Conversely, when the patient is within the hypervolemic range, excessive fluid is present. Both conditions can adversely affect the patient and require intervention to restore normal (i.e. baseline) fluid volume. By alerting the clinician when the pre-set thresholds are exceeded (i.e. either in a positive or negative direction), the physician can modify the treatment regimen provided to the patient. Combining the prior art elements according to known techniques would yield the predictable result of alerting the physician when the fluid volumes of the patient are not within the normal/euvolemic range, such that instructions can be developed and provided to the patient to restore fluid volume. 
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. US 20060079793 A1 “Mann” and further in view of Scheurer et al. US 20100076398 A1 “Scheurer” as applied to claims 1, 3-5, 7-15, 18-21, 23-33 above and further in view of Sheard et al. US 20050137481 A1 “Sheard”.
Regarding claim 22, due to its dependence on claim 14, this claim inherits the references disclosed therein. Mann teaches “wherein the instructions for self-care actions comprise prompts to the patient to initiate periodic readings […]” (“In one embodiment, a reminder function is incorporated in the external device such that the patient is prompted to initiate measurement just prior to scheduled medications or other therapy” [0303] and “At predetermined intervals, for example, hourly, daily, weekly, monthly, 304 times per day, or in response to a detected event, in response to a symptom, or in response to an instruction, the device measures the patient’s mean left arterial pressure as described above, and determines the appropriate alert level for communication to the patient according to programming specified by the physician” [0319]. Therefore, the instructions for self-care actions comprise prompts to the patient to initiate periodic readings.
The combination of Mann and Scheurer does not teach that the patient is prompted to initiate periodic readings “at an increased frequency”.
Sheard is within the same field of endeavor because it relates to a device for remote management of patients suffering from heart failure and hypertension [Sheard: Abstract].
Sheard teaches that the patient is prompted to initiate periodic readings “at an increased frequency” (“For example, if the BNP level increases by 10% or less (and the patient has no acute symptoms), the device can prompt the patient to perform a second test. The second test can be performed the next day (for example, if the patient's BNP level is less than 50 pg/mL) or sooner, such as thirty minutes later (for example, if the patient's BNP level is 50 pg/mL or greater). If the BNP level has increased by 10-20%, the device can prompt the patient to perform a second test, for example, within thirty minutes of the first test. If the BNP level has increased by more than 20%, the device can prompt the patient to seek medical care at once” [0158]. Therefore, when the patient’s condition is starting to worsen (i.e. their BNP levels increase by 10-20%), more frequent measurements are required to assess the patient. Thus, since the patient is prompted to perform a second test within thirty minutes of the first when the BNP levels increase by 10-20%, the method prompts the patient to initiate periodic readings at an increased frequency.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Mann and Scheurer to include prompting the patient to initiate periodic readings at an increased frequency as disclosed in Sheard to monitor the patient’s symptoms and signs of heart failure to detect events in their early stages to prevent the onset of deleterious consequences and increase resource utilization [Sheard: 0045, 0072]. Performing periodic readings as an increased frequency is one of a finite number of methods to monitor the progression of symptoms with a reasonable expectation of preventing the onset of more serious patient complications, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of monitoring the patient more frequently such that adjustments to the treatment plan can be performed to prevent the onset of serious patient complications.
Response to Arguments
Applicant’s arguments, see Remarks page 13, filed 07/12022 with respect to the objections to the drawings, specification and claims have been fully considered and are persuasive.  The objections to the drawings, specification and claims in the non-final rejection of 04/11/2022 have been withdrawn. 
Applicant’s arguments, see Remarks page 13-16, filed 07/12022 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered however, the examiner does not find them persuasive.  
Regarding claims 3, 17 (now incorporated into claim 14) and 30, the applicant argues that Scheurer does not teach “at least one of a hypovolemic warning zone at a hypovolemic end of the patient euvolemic range and a hypervolemic warning zone at a hypervolemic end of the patient euvolemic range”. Based on the applicant’s disclosure (i.e. paragraphs [0015], [0018-0021] and FIG. 1) the examiner interpreted the hypovolemic region to be a region with low pressure values compared to the normal/euvolemic region and the hypervolemic region to be a region with high pressure values compared to the normal./euvolemic region. The examiner respectfully asserts that in order for the pressure sensor 12 (i.e. contained in the early detection system) of Scheurer to provide an alert mechanism for notifying a clinician of significant inferior vena caval pressure increases (i.e. changes in inferior vena caval pressures exceeding a predetermined threshold amount, see [0043]), a preset threshold or limit must have included at least one of a hypovolemic warning zone and a hypervolemic warning zone. The pressure within the vena cava is directly proportional to the amount of fluid within the vena cava. Thus, an increase in pressure corresponds with an increase in fluid volume. In this case, in order for the alert to be provided, the pressure value would have to be within the hypervolemic warning zone and thus would exceed a predetermined threshold amount. An alert cannot be provided unless the pressure detected by the early alert system exceeds a predetermined threshold amount (i.e. corresponding to the hypervolemic warning zone). Furthermore, Scheurer discloses “In one embodiment, adjusting the fluid or volume overload therapy includes either reducing or increasing the rate of fluid removal from the patient. For example, it the inferior vena caval pressure value is higher than the baseline inferior vena caval pressure value, greater ultrafiltration goals are used to bring the patient back to a euvolemic state” [0031]. Therefore, when the inferior vena caval pressure is higher than the baseline (i.e. normal/euvolemic pressure) the rate of fluid removal is increased to restore the patient to the euvolemic state. Therefore, the examiner respectfully maintains the rejection of claims 3, 17 (now incorporated into claim 14) and 30 as stated in the 35 U.S.C. 103 section above.
Regarding claim 6, the applicant argues that the combination of Mann Scheurer and Johnson does not teach or suggest “a patient-implanted wireless sensor configured to measure a physiological parameter in combination with the further definition of the sensor as an “inferior vena cava (IVC) dimension monitoring device”. The examiner respectfully disagrees and respectfully asserts that the primary reference of Mann teaches the “patient-implanted wireless sensor configured to measure a physiological parameter”. Specifically, Mann discloses “The implantable module 5 includes a housing 7 and a flexible, electrically conductive lead 10. The lead 10 is connectable to the housing 7 through a connector 12 that may be located on the exterior of the housing. […] The flexible lead 10 is also generally similar to leads used in defibrillator and pacemaker systems, except that a compact sensor package 15 is disposed at or near the distal end 17 of the lead 10, the opposite end from the connector 12 on the housing 7. The sensor package 15 contains sensors to measure one or more physical parameters” [0090] and “In this embodiment, signals are communicated between the implantable module 5 and an external device, such as a patient advisory module 6, via the antenna coil of the housing 7 and a second external coil (not shown) coupled to the external device 6” [0096]. The implantable module 5, as shown in FIG. 1 includes the compact sensor package 15 which is configured to measure one or more physical parameters. Furthermore, in order for the implantable module 5 to communicate signals to an external device via the antenna coil of the housing 7, the implantable device 5, must be a wireless sensor. 
Upon further consideration of the combination of Mann, Scheurer and Johnson, the examiner acknowledges that Johnson describes echogenic markers which are not wireless sensors that measure parameters and would require a separate device with an ultrasound transducer to make measurements of positions marked by the echogenic markers to make measure parameters. However, upon further consideration of the Scheurer reference, the examiner respectfully asserts that Scheurer teaches an “inferior vena cava (IVC) dimension monitoring device” as stated in the 35 U.S.C. 103 rejection above.
Regarding new claims 31-33, the examiner respectfully refers the applicant to the 35 U.S.C. 103 rejection above.
Regarding claim 22, the applicant states that the combination of Mann and Scheurer does not remedy the deficiencies of those latter references for the reasons explained above. However, the examiner respectfully asserts that Mann and Scheurer teaches the limitations of claim 14 on which this claim depends. The examiner respectfully refers the applicant to the 35 U.S.C. 103 section above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Blomqvist et al. US 20130184545 A1 “Blomqvist” is pertinent to the applicant’s disclosure because it discloses “The bedside monitor or PAM can provide audible or visual alarm signals to alert the patient or caregiver, as well as appropriate textual or graphic displays. In addition, diagnostic information pertaining to pulmonary congestion (and to any medical conditions detected therefrom) may be stored within the pacer/CRT for subsequent transmission to an external programmer for review by a clinician during a follow-up session between patient and clinician” [0023]. 
Barnard et al. US 20130303915 A1 “Barnard” is pertinent to the applicant’s disclosure because it discloses “Additionally, by monitoring the IVC diameter, volume, and/or shape over time, internal blood loss can be detected from the change in the IVC maximum diameter and serial measurements can be used as a marker for response to treatment and prevention of over hydration” [0010].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793